            1       COOLEY LLP
                    PATRICK E. GIBBS (183174)
            2       (pgibbs@cooley.com)
                    JESSICA VALENZUELA SANTAMARIA (220934)
            3       (jvs@cooley.com)
                    WILLIAM N. GROSSWENDT (299293)
            4       (wgrosswendt@cooley.com)
                    3175 Hanover Street
            5       Palo Alto, CA 94304-1130
                    Telephone: (650) 843-5000
            6       Facsimile: (650) 849-7400

            7       Attorneys for Defendants,
                    STITCH FIX, INC., KATRINA LAKE, PAUL YEE,
            8       and MIKE C. SMITH

            9
                                                  UNITED STATES DISTRICT COURT
          10
                                                 NORTHERN DISTRICT OF CALIFORNIA
          11
                                                        OAKLAND DIVISION
          12

          13
                   STEVEN WEISMANN, Individually and on          Case No. 4:18-cv-06565-HSG
          14       Behalf of All Others Similarly Situated,
                                                                 CLASS ACTION
          15                        Plaintiff,
                                                                 STIPULATION AND ORDER TO VACATE
          16              v.                                     INITIAL CASE MANAGEMENT
                                                                 CONFERENCE AND RESET ALL RELATED
          17        STITCH FIX, INC., KATRINA LAKE,              DEADLINES AND EXTEND DEFENDANTS’
                    PAUL YEE and MIKE C. SMITH,                  TIME TO ANSWER OR OTHERWISE
          18                                                     RESPOND TO THE COMPLAINT
                                    Defendant.
          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                     STIP AND ORDER TO VACATE CMC
ATTORNEYS AT LAW
                                                                       AND EXTEND TIME TO RESPOND TO COMPLAINT
   PALO ALTO
                                                                                     CASE NO. 4:18-CV-06565-HSG
            1             Plaintiff Steven Weismann, individually and on behalf of all others similarly situated,

            2      (“Plaintiff”), by and through his undersigned counsel, and Defendants Stitch Fix, Inc. (“Stitch Fix”),

            3      Katrina Lake, Paul Yee, and Mike C. Smith (Defendants), by and through their undersigned counsel,

            4      hereby stipulate and agree as follows.

            5             WHEREAS Plaintiff’s Class Action Complaint for Violations of the Federal Securities Laws

            6      was filed in the action styled Weismann v. Stitch Fix, Inc. et al., No. 4:18-cv-06565-HSG on October

            7      26, 2018 (Dkt. No. 1) (the “Complaint”);

            8             WHEREAS, Plaintiff has not yet served the Complaint on any Defendant;

            9             WHEREAS, under Rule 12 of the Federal Rules of Civil Procedure, Defendants will be

          10       required to answer or otherwise respond to Plaintiff’s Complaint within 21 days of service;

          11              WHEREAS, another Class Action Complaint for Violations of the Federal Securities Laws

          12       concerning substantially the same parties and events was filed in the action styled Sawicki v. Stitch

          13       Fix, Inc. et al, No. 3:18-cv-06208-JD on October 11, 2018 (Dkt. No. 1).

          14              WHEREAS, under section 78u-4(a)(3) of the Private Securities Litigation Reform Act of 1995

          15       (“PSLRA”) the deadline to file a motion to appoint lead plaintiff and to appoint lead counsel is

          16       December 10, 2018;

          17              WHEREAS, on October 29, 2018, this Court issued an Order, scheduling an Initial Case

          18       Management Conference for February 5, 2019 along with related Alternative Dispute Resolution

          19       (“ADR”) deadlines;

          20              WHEREAS, the parties agree that, in light of the deadline to file a motion to appoint lead

          21       plaintiff and lead counsel, and in the interest of judicial economy and preservation of the Court’s and

          22       the parties’ resources, Defendants need not respond to the pending Complaint;

          23              WHEREAS, under Civil Local Rule 6-1(a), the parties may stipulate in writing, without a

          24       Court order, to extend the time within which to answer or otherwise respond to the Complaint provided

          25       that the change will not alter the date of any event or any deadline already fixed by Court order;

          26              WHEREAS the Court has not issued any order setting the time within which Defendants must

          27       answer or otherwise respond to the Complaint;

          28              NOW THEREFORE, the parties hereby STIPULATE and AGREE as follows, through their
  COOLEY LLP                                                                             STIP AND ORDER TO VACATE CMC
ATTORNEYS AT LAW
   PALO ALTO
                                                                    1.         AND EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                             CASE NO. 4:18-CV-06565-HSG
            1      undersigned counsel:

            2               1.     Defendants shall not be required to, and shall not waive any rights, arguments, or

            3      defenses by not answering, moving against, or otherwise responding to the pending Complaint in the

            4      action styled Weismann v. Stitch Fix, Inc. et al., No. 4:18-cv-062565-HSG.

            5               2.     Upon appointment of a lead plaintiff and lead counsel, the parties will meet and confer

            6      to set a schedule for the filing by such lead plaintiff of a consolidated complaint and Defendants’

            7      response.

            8               3.     The Initial Case Management Conference currently scheduled for February 5, 2019,

            9      along with any associated deadlines under the Federal Rules of Civil Procedure and Local Rules

          10       (including ADR deadlines), shall be vacated and reset after appointment of lead plaintiff and lead

          11       counsel.

          12                IT IS SO STIPULATED.

          13                Respectfully Submitted,

          14       Dated:         November 7, 2018                COOLEY LLP
          15

          16
                                                                  /s/ Jessica Valenzuela Santamaria
          17                                                      Patrick E. Gibbs (183174)
                                                                  Jessica Valenzuela Santamaria (220934)
          18                                                      William N. Grosswendt (299293)
                                                                  3175 Hanover Street
          19                                                      Palo Alto, CA 94304-1130
                                                                  Tel: (650) 843-5000
          20                                                      Fax: (650) 849-7400
          21                                                      Attorneys for Defendants,
                                                                  STITCH FIX, INC., KATRINA LAKE, PAUL YEE,
          22                                                      and MIKE C. SMITH
          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                             STIP AND ORDER TO VACATE CMC
ATTORNEYS AT LAW
   PALO ALTO
                                                                    2.         AND EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                             CASE NO. 4:18-CV-06565-HSG
            1      Dated:         November 7, 2018                POMERANTZ LLP

            2                                                     /s/ Jennifer Pafiti ____________________________
                                                                  Jennifer Pafiti (282790)
            3                                                     468 North Camden Drive
                                                                  Beverly Hills, CA 90210
            4                                                     Tel: (818) 532-6449

            5                                                     POMERANTZ LLP
                                                                  Jeremy A. Lieberman (admitted pro hac vice)
            6                                                     J. Alexander Hood (admitted pro hac vice)
                                                                  600 Third Avenue, 20th Floor
            7                                                     New York, New York 10016
                                                                  Tel: (212) 661-1100
            8                                                     Fax: (212) 661-8665

            9                                                     Attorneys for Plaintiff,
                                                                  STEVEN WEISMANN
          10

          11
                                             ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))
          12
                            In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
          13
                   document has been obtained from the signatory.
          14
                   Dated:         November 7, 2018                COOLEY LLP
          15

          16
                                                                  /s/ Jessica Valenzuela Santamaria
          17                                                      Jessica Valenzuela Santamaria (220934)
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                              STIP AND ORDER TO VACATE CMC
ATTORNEYS AT LAW
   PALO ALTO
                                                                    3.          AND EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                              CASE NO. 4:18-CV-06565-HSG
            1                                        *       *       *

            2                                             ORDER

            3               PURSUANT TO STIPULATION, IT IS SO ORDERED.

            4
                   DATED: November 8, 2018
            5                                            Hon. Haywood S. Gilliam, Jr.
                                                         United States District Court Judge
            6

            7      190276999 v1


            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                       STIP AND ORDER TO VACATE CMC
ATTORNEYS AT LAW
   PALO ALTO
                                                            4.           AND EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                       CASE NO. 4:18-CV-06565-HSG
